Third District Court of Appeal
                               State of Florida

                         Opinion filed October 11, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2898
                         Lower Tribunal No. 12-22426
                             ________________


                          Brenda Williams, et al.,
                                   Appellants,

                                        vs.

                           Marye Johnson, et al.,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.

      Law Offices of Robin Bresky, Daniel S. Weinger and Robin Bresky (Boca
Raton), for appellants.

    Legal Services of Greater Miami, Inc., Jacqueline C. Ledón and Anna-Bo
Emmanuel, for appellees.


Before EMAS, LOGUE and LINDSEY, JJ.

     PER CURIAM.
      Appellants Brenda Williams and Epiphany Community Development Corp.

appeal from the trial court’s entry of judgment in accordance with appellees’

motion for directed verdict in favor of appellees, Marye Johnson and

Comprehensive Outreach Programs, Inc. Upon our de novo review, we hold that

the trial court properly granted appellees’ motion and entered judgment in their

favor. Appellants sought damages on a theory of unjust enrichment. However,

given the existence of an express contract covering the same subject matter,

“claims arising out of that contractual relationship will not support a claim for

unjust enrichment.” Moynet v. Courtois, 8 So. 3d 377, 379 (Fla. 3d DCA 2009),

disapproved of on other grounds, Bank of New York Mellon v. Condo. Ass’n of

La Mer Estates, Inc., 175 So. 3d 282 (Fla. 2015). See also Braham v. Branch

Banking and Trust Co., 170 So. 3d 844 (Fla. 5th DCA 2015) (citing Diamond “S”

Dev. Corp. v. Mercantile Bank, 989 So. 2d 696 (Fla. 1st DCA 2008) for the

proposition that plaintiff could not pursue unjust enrichment claim where express

contract existed concerning the same subject matter); Atlantis Estate Acquisitions,

Inc., v. DePierro, 125 So. 3d 889 (Fla. 4th DCA 2013); Kovtan v. Frederiksen, 449

So. 2d 1 (Fla. 2d DCA 1984).

      Affirmed.




                                        2